DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/03/2021 has been entered.
The previous 35 USC 112 rejections of claims 7, 17, 25, and 26 are withdrawn in light of Applicant's amendment.
Applicant's arguments have been fully considered but they are not persuasive. The previous 35 USC 103 rejection as obvious over Kambara et al. (US 2015/0270571) is maintained and reiterated below. See Response to Arguments.

Claim Objections
Claim 6 is objected to because of the following informalities: subscripts. Chemical compounds must have all numbers subscripted, for example, Li2S.  Appropriate correction is required.
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claim 28 been renumbered 30.
Misnumbered claim 29 been renumbered 31.

Misnumbered claim 31 been renumbered 33.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Renumbered claims 30-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Instant claims are dependent on canceled claim 27. For the purpose of examination, instant claims will be interpreted as dependent on claim 6.
Renumbered claim 33 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Instant claim is dependent on a claim that does not exist. For the purpose of examination, instant claims will be interpreted as dependent on renumbered claim 32.





Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 6, 22, 23, 25, 26, and 29-33 are rejected under 35 U.S.C. 103 as obvious over Kambara et al. (US 2015/0270571).
Instant claim 6 is regarded as a product by process. Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP 2113. In this case, the resulting product is a sulfide-based solid electrolyte of the chemical formula Li2S•P2S5•GeI4.
Regarding claims 6 and 29, Kambara teaches a solid electrolyte comprising:
LaMbPcSdXe, where
L is an alkali metal, 
M is one or more of elements selected from B, Al, Si, Ge, As, Se, Sn, Sb, Te, Pb, and Bi; and
 X is one or more of elements selected from F, Cl, Br, and I (para 0051).
The electrolyte can be synthesized using raw materials (1-A), (1-B), and (1-C) (para 0053). (1-A) is an alkali metal sulfide such as Li2S (para 0057). (1-B) is a compound represented by M’mSn such as P2S5 (para 0066). (1-C) is a compound represented by M”wXy such as GeI4 2S; greater than 2.27 mol% to less than 21.21 mol% of P2S5; and greater than 5 mol% to less than 30 mol% of GeI4.
For example, select Li2S = 70.0 mol%, P2S5 = 15.0 mol%, and GeI4 =15.0 mol% within Applicant’s claimed range. The ratio of Li2S to P2S5 is 70:15 or 82.3529:17.6471 (70/15 = 82.3529/17.6471 and 82.3529 + 17.6471 = 100). The ratio of 82.3529 for Li2S and 17.6471 for P2S5 lie within Kambara’s range of 65:35 to 85:15, thus satisfying the molar ratio of (1-A) to (1-B). Component (1-C) is added in an amount of 15 mol% per Applicant’s values or 17.6471 mol% per Kambara’s values, which is within Kambara’s range of 4 to 30 mol%: [(1-A)+(1-B)]:(1-C)=70:30 to 96:4.
It would have been obvious to one of ordinary skill in the art before the effective filing date to select raw materials from the lists recited to arrive at Applicant’s claimed sulfide-based solid electrolyte. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the recited molar ratios because a prima facie case of obviousness exists in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Furthermore, "[ A ] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a  prima  facie case In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP 2144.05.
Regarding claim 22, Kambara teaches various method including a slurry method wherein the raw materials are in prescribed amounts are dissolved in a solvent in a slurry method (para 0096-0098). Kambara further teaches a THF (para 0113).
Regarding claims 23 and 26, Kambara cites WO 2009/047977 (English equivalent US 8,518,585 to Ota) (para 0096). Ota teaches solid matters dried under vacuum at 120oC for 40 minutes (col. 4, lines 50-52).
Regarding claim 25, Ota teaches separating the solid by filtration (col. 4, line 50); therefore, removing the solvent. 
Regarding claim 30, Kambara does not provide an XRD pattern; however, given at least overlapping ranges for the composition, the electrolyte is expected to have the same peaks as claimed. See MPEP § 2112.01.
Regarding claim 31, Kambara does not teach a negative ion cluster distribution and M-S bonding; however, given the same starting materials and overlapping ranges for the composition, the electrolyte is expected to have the negative ion cluster distribution and M-S bonding as claimed. See MPEP § 2112.01.
Regarding claim 32, Kambara further teaches an all-solid secondary battery (para 0016; para 0328) including a positive electrode, a negative electrode, and an electrolyte (para 0202-0203).
Regarding claim 33, Kambara teaches an all-solid battery (para 0328) for use in electric vehicles (para 0329).

Response to Arguments
Applicant argues the ratios disclosed in Kambara do not fall within the range recited by claim 6. In response, Examiner respectfully disagrees. Based on the values provided above in the proposed example, Kambara overlaps Applicant’s claimed range.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS BARCENA whose telephone number is (571)270-5780.  The examiner can normally be reached on Monday-Thursday 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on (313)446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-



/CARLOS BARCENA/Primary Examiner, Art Unit 1723